on rehearing.
(April 11, 1913.)
STEWART, J.
— A petition for rehearing in this case was filed and granted. In the original opinion this court discussed and approved the findings of the trial court. The findings dealt with the contract sued upon, and the amount. *76advanced by the intervenor Richards to the respondent under said contract, and the value of lumber received by Richards from the company, and this court approved the trial court’s findings, to the effect that Richards was indebted to the respondent in the sum of $9,465.65, and that by reason of such fact Richards had no claim against the respondent company, and the respondent company was not indebted to Richards, and therefore no lien existed in favor of Richards.
In the petition for rehearing, however, and in the argument upon rehearing, counsel for appellant contend that the trial court erred in finding that Richards was indebted to the defendant company, and that this error occurred by reason of the fact that the trial court charged Richards with lumber delivered to the Falls City Lumber Company by the respondent, when such amount should have been charged to the Falls City Lumber Company upon account of advances made by the Falls City Lumber Company to the respondent, and that the Falls City Lumber Company was not a party to the suit, and the court should not have litigated the rights of the Falls City Lumber Company or the liability of the respondent to the Falls City Lumber Company for such advances.
It will be observed from an examination of the original opinion, the lumber delivered to the Falls City Lumber Company was so delivered, under the contract sued on, upon the order of Richards, and the trial court found that the value of such lumber was chargeable to Richards upon the advances made by him to the respondent.
The issues made by the pleadings and the theory upon which the trial court proceeded was that the complaint in intervention alleged that Richards made advances of money to the company for the use and benefit of the company, and for which the property of the defendant company in the possession, of the receiver was surrendered to him as security for such advances, and upon which he had a lien under said contract. Upon these issues the trial court made its findings and entered judgment, and in making such findings the trial court determined, first, the amount Richards advanced to the defendant company upon said contract; and, second, the value *77of the property Richards received under said contract, and found that Richards was indebted to the.company in the sum of $9,465.65, and because of that fact was not entitled to any lien upon the property in the possession of the receiver. In determining the status of the account between Richards and the company, the court • determined how much money Richards had advanced to the company under the contract sued on. The advances made by the Falls City Lumber Company to the defendant or the value of property sold and delivered by the defendant to the Falls City Lumber Company was not involved in this action, and there was no error in the ruling of the court in not requiring the Falls City Lumber Company to be made a party to the suit or that an accounting should be had between the Falls City Lumber Company and the defendant company, or in the sustaining of an objection to evidence in support of the appellant’s contention for an accounting. The relation between these companies was not involved in this ease. If the Falls City Lumber Company was indebted to the respondent, or the respondent was indebted to the Falls City Lumber Company, an adjustment of the account between such companies can be effected by the presentation by the Falls City Lumber Company of such claims as may exist in its favor against the receiver, and having the same allowed as claims of other creditors of the respondent are allowed. The Falls City Lumber Company, if it has a claim against the respondent, stands in the same relation to the defendant company, so far as it appears in this case, as other creditors.
The original opinion is affirmed and a new trial denied.
Ailshie, C. J., and Sullivan, J., concur.